Title: New York Assembly. Remarks on an Act for Regulating Elections, [30 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 30, 1787]
Mr. Hamilton, the more he thought upon this subject, the more clearly he discovered its mischievous tendency, for nothing was more evident to him than that it put every unlettered person greatly in the power of the inspector—and when we consider the great number of which this class of men consist in some places of one half or one third of the whole district, it is easily perceivable that submitting them to the guidance of the inspector, you put into their power to decide elections.
It was very justly remarked by the gentleman who spoke first (Mr. Malcom) that the unlettered person from his want of knowing personally the candidates will not when taken aside recollect the names even of them, or at least but a few; in this case the inspector not only may, but must suggest the names to him otherwise how can he vote? What then is the consequence? Certainly if he is a man connected with party, he will vote for his friend, for notwithstanding the inspector may be an honest man, and bound by an oath on this occasion, yet, we know how easy it is for people to interpret such oaths to accommodate themselves, especially when they think they are rendering service to their country, they find a thousand ingenious contrivances, a thousand subterfuges to reconcile it to their preferences.
But Mr. Chairman it not only is dangerous but it is totally contrary to the very genius and intention of balloting; which means that a man’s vote should be secret and known but to himself—yet you not only permit him but even oblige him to discover his vote. This I submit to the candour of the members, and they cannot but see with me, that this clause is a violation of the right we wish to give ourselves of voting concealed, and it deprives the unlettered person of what his fellow citizen who has it in his power to read, has secured to him. I would wish these persons might be left to themselves, for there would be then less danger than when the influence was regular and concentered.
I hope these reasons will be deemed sufficient to induce the house to reject the clause as repugnant to the genius and liberty of our republic.
